Citation Nr: 0415749	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits as reimbursement to the 
person who bore the expenses of the last sickness of the 
beneficiary.

2.  Entitlement to accrued benefits as reimbursement due an 
estate of a deceased beneficiary.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1918 to December 
1918.  He died in August 1964.  His widow, M.C., was granted 
special monthly pension (SMP) on account of her need for aid 
and attendance, effective July 11, 1968.  The appellant is 
M.C.'s daughter.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied the 
appellant's claims of entitlement to accrued benefits as 
reimbursement of medical expenses paid in connection with her 
mother's last sickness, as well as accrued benefits as 
reimbursement of amounts due an estate of a deceased 
beneficiary.  The denial was based on an absence of receipts 
showing payment of the final expenses of M.C.  After the 
appellant submitted receipts in support of her claims, the RO 
continued its denial in an April 2003 statement of the case 
(SOC), ruling there was no evidence of record showing the 
appellant, as opposed to M.C., had paid expenses subject to 
reimbursement.


FINDINGS OF FACT

1.  The veteran died in August 1964.

2.  Effective July 11, 1968, the veteran's widow, M.C., was 
awarded a special monthly pension on account of her need for 
aid and attendance.

3.  The veteran's widow, M.C., died in June 2001.

4.  At the time of her death, M.C. either had a claim pending 
for unreimbursed medical expenses or was entitled to them 
under existing decisions.

5.  The appellant's claim was filed within one year after 
M.C.'s death.

6.  The cancelled checks and receipts submitted by the 
appellant confirm she paid for the expenses of M.C.'s last 
sickness.


CONCLUSION OF LAW

The appellant has met all of the criteria for showing 
entitlement to accrued benefits to reimburse her as the 
person who bore the expense of M.C.'s last sickness.  
38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1964, the veteran died.  In a December 1968 rating 
decision, the RO awarded to the veteran's widow, M.C., a 
special monthly pension on account of her need for aid and 
attendance, effective July 11, 1968.  The then-69 year old 
M.C. had arthritis of both knees, cataracts of both eyes, and 
adenocarcinoma of the large bowel.  A December 1986 rating 
confirmed the previous decision awarding a monthly pension to 
M.C. because she required regular aid and attendance of 
another to meet the activities of daily living, and noted 
severe osteoarthritis and a right leg fracture.  Based on a 
review of her medical expenses, the RO amended her award to 
consider that she would incur similar expenses, on a 
continuing basis, of $1,000 per year.  The RO explained that 
M.C.'s benefits would be adjusted every 12 months, when it 
received her Income Eligibility Verification Report (EVR).

Prior to her death in June 2001, M.C. submitted numerous EVRs 
and medical expense reports in which she advised the RO as to 
the amount of unreimbursed medical expenses she had incurred 
that year.  Her last Medical Expense Report, VA Form 21-8416, 
was received in March 2000.  In response, the RO notified her 
that it had amended its monthly pension award, to consist of 
$743.00 per month from January , 1999, $754.00 from December 
1, 1999, and $648.00 per month from January 1, 2000.

After M.C.'s death, the RO sent an undated letter to the 
appellant, informing her that M.C. "had a claim pending with 
VA when she died.  We hadn't completed work on the claim, and 
it appears that she may have been eligible for some money."  
Therefore, the RO told the appellant, she could be entitled 
to accrued benefits for the money owed M.C. at the time of 
her death.  It asked her to submit a VA Form 21-609, 
Application for Amounts Due Estates of Person Entitled to 
Benefits, if she was the executor of M.C.'s estate.  The RO 
asked her to submit a VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary, if she was applying only for reimbursement for 
amounts of last expenses and/or funeral expenses that she had 
already paid for M.C.

The appellant submitted a November 2001 Form 21-601 
requesting reimbursement for $12,938.34, including $6,390.72 
for funeral expenses.  The appellant subsequently submitted a 
January 2002 Form 21-601 without the funeral expenses, for a 
total amount of $6,547.62, which included $3,837.60 for year 
2000 medical expenses and $2,710.02 for year 2001 medical 
expenses.  The record reflects that M.C.'s funeral expenses 
were paid by her son, and not the appellant.

The RO subsequently told the appellant to file a Form 21-609 
instead of a 21-601.  The appellant filed a Form 21-609 via 
fax in February 2002, and, as to the nature of expenses, 
referred to the March 2000 Form 21-8416, which she 
subsequently re-submitted to the RO.
In March 2002, the RO denied the appellant's claims, which it 
characterized as one for reimbursement due an estate of a 
deceased beneficiary, because the Form 21-8416 contained only 
expenses paid by M.C. and no receipts of expenses showing 
that the estate paid this money.

The appellant subsequently submitted cancelled checks, 
prescription drug receipts, and a table explaining these 
expenditures.  The cancelled checks correspond with the 
expenditures in the Form 21-8416, including expenditures on 
named individuals who acted as "Mom sitters" for M.C.

An April 2002 letter confirmed the previous denial, because 
the receipts and cancelled checks the appellant submitted 
"did not clearly show that the estate of [M.C.] or you as an 
individual paid any expenses."  The April 2003 SOC similarly 
stated that there was "no evidence of record that shows that 
you paid expenses subject to reimbursement."

Legal Analysis

Chapter 11 of Title 38 of the United States Code, providing 
for service-connected compensation benefits, makes no 
provision for the payment of disability compensation to 
survivors.  Survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  
Instead, Congress established a procedure whereby a limited 
amount of "accrued benefits" due to the deceased veteran 
could be recovered by designated individuals.  This scheme 
was codified at 38 U.S.C.A. § 5121(a) (West 2002), which 
allows benefits accrued within two years of the veteran's 
death to be paid first to the surviving spouse, then to any 
surviving children, and surviving parents.  "In all other 
cases, only so much of the accrued benefits may be paid as 
may be necessary to reimburse the person who bore the expense 
of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (West 
2002); 38 C.F.R. § 3.1000(a)(4) (2003).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 (West 2002) is a matter separate from a veteran's claim, 
as it is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits, it is also derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996) 
("[T]he substance of the survivor's claim is purely 
derivative from any benefit to which the veteran might have 
been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death").  In order to be entitled to accrued 
benefits as reimbursement for the expense of last sickness 
and burial under 38 U.S.C.A. § 5121(a)(5) (West 2002) and 38 
C.F.R. § 3.1000(a)(4) (2003), there must have been a claim 
pending at the time of death or entitlement to them under an 
existing decision.  Cf. Jones v. West, 136 F.3d 1296, 1299-
3000 (Fed. Cir. 1998) (in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision).

In addition, applications for accrued benefits as described 
above must be filed within one year after the date of death.  
5121(c) (West 2002) and 38 C.F.R. § 3.1000(c) (2003).

In this case, the appellant's claim for accrued benefits as 
reimbursement to the person who bore the expenses of the last 
sickness of the beneficiary should have been granted because 
she met all of the relevant criteria.

As mentioned, the appellant is M.C.'s daughter, who was the 
spouse of a deceased veteran.  And M.C. received pension 
benefits for aid and attendance from July 1968 until her 
death in June 2001.  The appellant is neither the spouse nor 
the child of the deceased veteran from whom M.C.'s death 
benefits derived and, therefore, her standing in this case is 
based on the fact that she bore the medical expenses of her 
late mother, M.C.'s, last sickness.  As such, she was 
required to, and met, the following criteria.

The appellant's January and February 2002 claims were within 
the one-year deadline after M.C.'s June 2001 death.  
Moreover, M.C. either had a claim pending at the time of 
M.C.'s death for benefits or was entitled to them under an 
existing decision.  The RO acknowledged in its undated letter 
that M.C. had a claim pending at the time of death.  The 
"claim" was based on her submission in March 2000 
of a Medical Expense Report, VA Form 21-8416, which was part 
of the annual documentation M.C. filed in connection with her 
receipt of pension benefits for aid and attendance.  As the 
RO explained, it had not completed work on the this "claim" 
at the time of M.C.'s death, and she therefore might be 
eligible for some or all of her accrued benefits.  Whether 
this is characterized as a separate claim for the most recent 
pension payments or a continuation of the annual pension 
payments to which M.C. was entitled, the fact that M.C. died 
at a time when the RO had not yet paid her the money to which 
she was entitled establishes the appellant's eligibility to 
claim entitlement to these benefits.

Subsequent communications between the RO and the appellant 
resulted in the appellant applying for accrued benefits both 
as an individual who bore the expenses of the last sickness 
of the payee and as the representative of the payee's estate.  
There is no evidence of record that the appellant was the 
executor of M.C.'s estate, although she may well have been, 
but it is not necessary to answer this question in order to 
decide the claim.  The only question is whether the 
appellant, having satisfied the statutory and regulatory 
prerequisites to claim reimbursement for expenses of the last 
sickness of M.C., has submitted evidence showing that she 
actually made the expenditures for which she is claiming 
reimbursement.  And she has.



As the appellant has removed from her claim the amount of the 
funeral expenses, the only expenses she is asking to be 
reimbursed for are those she bore for M.C.'s last sickness.  
The death certificate lists the immediate causes of M.C.'s 
death as cardiac arrest and Alzheimer's disease.  However, 
the appellant was over 100 years of age at the time of her 
death, and the file contains references to numerous other 
ailments, which is to be expected in a centenarian.  
Reviewing the cancelled checks and receipts submitted by the 
appellant, the RO found that she had not shown that she as an 
individual had paid M.C.'s medical expenses.  

The Board finds otherwise.  The cancelled checks contain the 
name of both M.C. and the appellant.  Moreover, all of the 
checks were signed by the appellant.  There is no specific 
description of the type of account on which these checks were 
drawn, but the fact that the appellant was listed on the face 
of the checks and signed them shows that she had at least 
partial control over it and the money in it belonged to her 
as well as to M.C.  Moreover, the names on the checks show 
that they were paid to individuals who were providing for the 
aid and attention of M.C., and thus the payments were for 
exactly the type of care to which M.C. was entitled under the 
pension benefits she was receiving.  The appellant also 
provided receipts of prescription drugs for M.C.  Thus, the 
appellant did in fact supply the RO with verified copies of 
receipts of expenses that she, as an individual, had paid for 
the last sickness of M.C.  She is therefore entitled to 
reimbursement for these expenses.


ORDER

Entitlement to accrued benefits as reimbursement to the 
person who bore the expenses of the last sickness of the 
beneficiary is granted.



REMAND

Although the Board has held that the appellant is entitled 
accrued benefits as reimbursement to the person who bore the 
expenses of the last sickness of the beneficiary, the 
appellant has the right to have the precise amount of these 
benefits determined by the RO in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

The Courts have not specifically ruled on whether the VCAA 
applies to claims for accrued benefits.  Cf. Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  
The Board notes that, through its correspondence with the 
appellant, the RO sought to obtain all of the relevant 
evidence in her possession regarding her claim, and the April 
2003 SOC included the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2003).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  However, on remand, 
it would be better if the RO explained the application of the 
VCAA to the appellant's claim, including asking her if she 
has any additional evidence in support of her claim.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The appellant should 
also should also be asked to submit any 
relevant evidence in her possession 
concerning her claim.

2.  After any additional evidence has 
been obtained, review the receipts 
submitted by the appellant, which are to 
be considered expenses that she paid 
in connection with the last sickness of 
M.C.  Then, calculate the amount of 
reimbursement to which the appellant is 
entitled.

3.  Then readjudicate the claim, 
indicating the amount of reimbursement to 
which the appellant is entitled.  If the 
appellant is not satisfied with the 
amount of reimbursement, send her a 
Supplemental SOC (SSOC) and give her time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant need take no further action until she is 
further informed.  The purpose of this REMAND is to request 
additional information and to accord due process.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action, except to the extent 
indicated in the above decision.  The appellant has the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



